DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Objections
Applicant’s arguments, see Remarks filed 11/25/2020, have been fully considered and are persuasive. Therefore, the objections are withdrawn. 
35 U.S.C. 112 Rejection
Applicant’s arguments, see Remarks filed 11/25/2020, have been fully considered and are persuasive. Therefore, the 112 rejection of claims 6-7, 9, 11, and 16 is withdrawn. 
35 U.S.C. 101 Rejection
Applicant’s arguments, see Remarks filed 11/25/2020, have been fully considered. Applicant argues:
The claims do not recite an abstract idea since they provide the location information of a patient to an advocate of the patient while the patient is visited by a caregiver. 
The claims recite a practical application.
The claim recite additional elements that amount to significantly more by reciting an improvement over existing technology because it recites reporting and tracking a caregiver only during the encounter with the patient. 
Regarding A, as explained in the rejection below, the claims recite organizing information about where the patient and caregiver are in relation to each other and therefore falling under the category of organizing human activity. Thus the claims recite an abstract idea. 
Regarding B
Regarding C, as discussed in MPEP 2106.05(I), an inventive concept is found where the elements recited in the claim in addition to the judicial exception, is sufficient to ensure the claim as a whole amounts to significantly more than the judicial exception. Applicant does not provide adequate evidence or reasoning for the claims reciting an inventive concept since the additional elements are known components being used for their existing purpose. 
35 U.S.C. 103 Rejection
Applicant’s arguments, see Remarks filed 11/25/2020, have been fully considered. Applicant argues:
It would not be obvious to one skilled in the art to combine four references to extract applicant’s claimed system and methods. 
Sadhu is non-analogous art because the device is not assigned to the caregiver and the location is continuously tracking. 
Kaboff provides location information to the manager and is not intended to provide that information to the advocate since it would violate the privacy of patients as shown in Fig. 6C and in paragraph [0037]. 
Kaboff does not teach to stop sending location information after indicating departure.
Girardeau has an icon but there is no motivation to use it to send location information since it is used for a rounding timer. 
Gilbert does not teach transmitting the current location when care is provided. 
Regarding A, in response to applicant’s argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In light of the amendment, the rejection has been updated. Therefore, Applicant’s argument is moot. See the rejection for further clarification. 
Regarding B, while Sadhu is reasonably pertinent to the particular problem and related to Applicant’s field of endeavor, Applicant’s arguments are moot because the rejection does not rely upon that reference. See that updated rejection for clarification. 
Regarding C, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or 
Regarding D, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, this argument is directed toward the amendment and is therefore moot. See the updated rejection for further clarification.
Regarding E, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Giradeau is used for teaching using an icon for indicating arrival which is then combined with the other references to teach all of the claim limitations. Additionally, using an icon to indicate arrival and thus start caring for the patient is analogous to starting care by first using the icon for the rounding timer. 
Regarding F, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gilbert in combination with the other references teaches the claimed limitations. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-9, 11, 13-16, 18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 3, 5-8 are drawn to a system for managing a mobile workforce and providing an advocate the caregiver’s location during the patient visit, which is within the four statutory categories (i.e. apparatus). Claims 9, 11, 13-15 are drawn to a method for managing a mobile workforce and providing an advocate the caregiver’s location during the patient visit, which is within the four statutory categories (i.e. process). Claims 16, 18, 20 are drawn to a program instructions tangibly embodied in a non-transitory storage medium for managing a mobile workforce and providing an advocate the caregiver’s location during the patient visit, which is within the four statutory categories (i.e. manufacture). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 1 (and substantially similar with independent claims 9 and 16) recites: 
A system for providing a location of a patient to an advocate of the patient while the patient is visited by a caregiver who is a member of mobile workforce, the system comprising: 
a portable device for accessing the system by the caregiver, the portable device having a global positioning subsystem; 
a server, the server having a set of appointments for the caregiver, each appointment having the location of the patient and a name of the patient;
an application running on the portable device retrieves the set of appointments from the server and displays one of the appointments and an arrival icon for indicating arrival at the one of the appointments on a display of the portable device; 
after the caregiver invokes the arrival icon for indicating arrival, the application running on the portable device sends a transaction to the server indicating arrival at the location; 
after the caregiver invokes an arrival icon for indicating arrival, the application running on the portable device periodically retrieves a current location from the global positioning subsystem of the portable device and the application running on the portable device sends the current location to the server and the server sends the current location to the advocate, indicating that care is being provided for the patient; and  
after the caregiver invokes a departure icon for indicating departure, the server stops sending the current location to the advocate. 
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to covers to cover the management of personal behaviors and interactions, but for 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 5-8, 11, 13-15, 18, 20 reciting particular aspects of managing a mobile workforce, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claims 9 and 16) recites: 
A system for providing a location of a patient to an advocate of the patient while the patient is visited by a caregiver who is a member of mobile workforce, the system comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
a portable device for accessing the system by the caregiver, the portable device having a global positioning subsystem; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a server, the server having a set of appointments for the caregiver, each appointment having the location of the patient and a name of the patient; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
an application running on the portable device retrieves the set of appointments from the server and displays one of the appointments and an arrival icon for indicating arrival at the one of the appointments on a display of the portable device; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
after the caregiver invokes the arrival icon for indicating arrival, the application running on the portable device sends a transaction to the server indicating arrival at the location; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f) and merely data-gathering steps as noted below, see MPEP 2106.05(g))  
after the caregiver invokes an arrival icon for (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f) and merely data-gathering steps as noted below, see MPEP 2106.05(g)) indicating arrival, the application running on the portable device periodically retrieves a current location from the global positioning subsystem of the portable device and the application running on the portable device sends the current location to the server and the server (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f) and merely data-gathering steps as noted below, see MPEP 2106.05(g))  sends the current location to the advocate, indicating that care is being provided for the patient; and  
after the caregiver invokes a departure icon for (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f) and merely data-gathering steps as noted below, see MPEP 2106.05(g)) indicating departure, the server (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) stops sending the current location to the advocate. 
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the portable device, GPS, icons, application running on the portable device, the server, non-transitory storage medium with instructions, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0015], [0029], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of determining if an icon is invoked and retrieving location information amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to manage a mobile workforce, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 5-8, 11, 13-15, 18, 20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 3, 5-8, 11, 13-15, 18, 20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using the portable device, GPS, icons, application running on the portable device, displaying information on the portable device, the server, non-transitory storage medium with instructions, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. pgs. 8-9); See Kaboff et al. (US 2010/0198608) and Gilbert et al. (US 2014/0200924); retrieving appointment data, e.g., storing and retrieving information in memory, Versata Dev. Group, Intellectual Ventures v. Symantec; using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 8-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaboff et al. (US 2010/0198608), in view of Gilbert et al. (US 2014/0200924), in view of Rellas et al. (US 2015/0186963).
Regarding claim 1, Kaboff discloses a system for mobile workforce management (Kaboff Fig. 1-3 and corresponding text; [0002] The present invention relates to systems and methods for administering home care, which, in particular, may include, for example, formulating and rendering care plans, 
a portable device for accessing the system by the caregiver, the portable device having a global positioning subsystem (Kaboff [0029] discloses a system for interacting with healthcare workers and for tracking home healthcare visits through the use of GPS for tracking the caregiver’s mobile device);
a server, the server having a set of appointments for the caregiver, each appointment having the location of a patient and a name of the patient (Kaboff [0029] discloses a server; [0030] discloses the server having a caregiver’s schedule with information about the appointment such as what patient, or their name, has the appointment and the route to get to that patient thereby including the location of the patient) 
an application running on the portable device retrieves the set of appointments from the server (Kaboff [0030] discloses the server system with the set of appointments and [0074] discloses application software on the mobile device for communicating server appointment information to the caregiver)
displays one of the appointments on a display of the portable device (Kaboff [0033], [0034] disclose displaying appointment information on the portable device of the caregiver)
the server stops sending the current location (Kaboff [0081] discloses the system not transmitting GPS updates to disclose the caregiver’s current location)
While Kaboff does disclose using GPS data to track the caregiver’s mobile device (Kaboff [0081]). Kaboff does not appear to explicitly disclose an arrival icon for indicating arrival an appointment, retrieving the GPS data of the caregiver’s current location and then sending that location to the advocate, and a departure icon. However, Gilbert teaches that it is old and well-known in the art of healthcare data processing to have: 
a system for providing a location of a patient to an advocate of the patient while the patient is visited by a caregiver of a member of a mobile workforce (Gilbert Fig. 1 and corresponding text; [0042] monitoring caregivers during their shift interactions with patients and gathering location data [0069] teaches selecting icon 804 or icon 810 for the caregiver to check-in 
an arrival icon for indicating arrival at the one of the appointments on display of the portable device; (Gilbert Figs. 8-12 and corresponding text; [0069] teaches selecting icon 804 or icon 810 for the caregiver to check-in for the appointment [0071] teaches the caregiver indicating their arrival by checking in for the visit when they are at the patient’s location [0073] teaches that the server can send a transaction to the server system after the caregiver indicates their arrival at the location of the patient
after the caregiver invokes the arrival icon for indicating arrival, the application running on the portable device sends a transaction to the server indicating arrival at the location; (Gilbert [0069] teaches selecting icon 804 or icon 810 for the caregiver to check-in for the appointment [0071] teaches the caregiver indicating arrival by checking in via the system, which then prompts the system to use GPS to verify the caregiver is at the current location of the patient. This is done by comparing the caregiver’s mobile device with the patient’s location or within a predetermined radius [0073] teaches that the server can send a transaction to the server system after the caregiver indicates their arrival at the location of the patient [0021]-[0022] teaches the server system receiving these communications from the caregiver)
after the caregiver invokes an arrival icon for indicating arrival, the application running on the portable device periodically retrieves a current location from the global positioning subsystem of the portable device and the application running on the portable device sends the current location to the server, confirms that the caregiver is at the proper location, and the server sends an alert to the advocate that the caregiver is at the patient’s location, indicating that care is being provided for the patient; and (Gilbert [0065] teaches the system periodically retrieves GPS updates of the caregiver after they indicate arrival at the patient’s location while the caregiver is at the checked-in location [0071] teaches determining the GPS location of the caregiver mobile device [0077] teaches sending alerts to family members that the caregiver has checked-in or out 
after the caregiver invokes a departure icon for indicating departure (Gilbert [0079] teaches tapping an icon 1402 to initiate a check-out for the visit) 
 Caring for a relative often involves meticulous tracking of the tasks provided, which can be more difficult when a non-family member caregiver is providing the care. Allowing the family to track the caregiver while they are providing care helps to check information against the care plan and to identify any deficiencies in order to provide the best care for the patient. See Gilbert [0003].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile workforce management system of Kaboff to incorporate a way to contact the advocates and notify them when and where care is being provided to the patient as taught by Gilbert. Doing so would aid in the management of the caregivers and provide confidence in the healthcare system. In addition, it would allow for family members to be notified in certain situations that care has been dispatched to their loved ones and that care is being given to that patient. 
Kaboff-Gilbert does not appear to explicitly teach providing an address, such as on a map, of the location of the service provider for the remote customer to verify that service is being performed. However, Rellas teaches it is old and well-known in the art of remote service tracking to:
include an address, such as displaying on a map, of the location where the service is being provided in order to allow the remote customer to verify current location of the service provider (Rellas Fig. 20A and corresponding text; [0177] teaches showing the service provider’s, such as a delivery service person, current location to the remote customer so they can verify that the service is being provided at the proper location {construed as analogous to the current location being provided to the advocate})
Providing the current location of the service provider allows the remote customer to know the status of the service. See Rellas [0177].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote workforce 
Regarding claim 3, Kaboff-Gilbert-Rellas teaches the system of claim 1 (see above), and where Kaboff further discloses:
  whereas after the caregiver invokes the icon for indicating departure, the application running on the portable device sends a departure transaction to the server indicating that patient care at the one of the appointments is complete (Kaboff [0034] Once the tasks are completed and the user inputs necessary information, for example information relating to a patient and a patient visit, the client application may provide a finish visit prompt (e.g. providing a "finish" display on the display screen) to end the visit and complete recordation of the associated information related to the visit. [0035] The data information inputted and accumulated at the client communication device is transmitted through a communications network, such as the Internet, and is recorded at a server system As discussed, the visit information is captured and stored in real-time).
Regarding claim 5, Kaboff-Gilbert-Rellas teaches the system of claim 1 and the current location of the caregiver to the advocate (see above), and where Kaboff further discloses: 
whereas the system for mobile workforce management provides the current location of the caregiver […] on a map that is displayed on a computer (Kaboff [0037] The tracking performed by the GPS application provides for real-time web mapping and accurately tracks the device location… The travel path of the visiting staff member is also mapped out for display at the remote server system).
And Gilbert further teaches:
a computer of each of the advocate (Gilbert [0023] teaches the family can receive notification via a computer, smartphone, etc.)  
The motivation of the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 8, Kaboff-Gilbert-Rellas teaches the system of claim 3 (see above), where Kaboff further discloses: 
wherein the application running on the portable device measures and records travel distance between appointments and the travel distance is sent to the server for recording and billing (Kaboff [0004] processing patient visit data records generated by the visiting staff to be transferred into billing, scheduling, and payroll systems. [0032] Estimated speed and length of travel are used in conjunction with the GPS application for automatically calculating accurate mileage of the user. User travel is tracked from location to location such that mileage to the 100.sup.th of a mile may be determined. A shortest distance from location to location as the user is traveling between visits may be determined. The travel path between locations or visits is automatically determined and recorded in real-time for accurate mileage recordation. {Examiner notes that “for recording and billing” is an intended use of the sent data that does not functionally limit the claim})
Regarding claim 9, the claim recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.  
Regarding claim 11, Kaboff-Gilbert-Rellas teaches the system of claim 9 and Gilbert further teaches: wherein upon selecting the icon indicating departure by the caregiver, the application running on the portable device sending the advocate a second message informing that care is completed for the patient. (Gilbert [0077] teaches sending alerts to family members that the caregiver has checked-in or out and if there is a location change such as if the caregiver location is no longer at the patient’s home [0079] teaches tapping an icon 1402 to initiate a check-out for the visit).
Claim 13 recites substantially similar limitations as those already addressed in claims 9 and 5, and, as such, is rejected for similar reasons as given above. 
Regarding claim 14, Kaboff-Gilbert-Rellas teaches the method of claim 9 and whereas between selecting of the arrival icon and selecting of the departure icon, the application running on the portable device (see above). Kaboff further discloses:
sending a video and/or an audio stream of care to the advocate (Kaboff [0088] for remote clinical observation. These images can be transmitted in real-time from the field to the home 
the video and/or audio stream of care captured by a camera and/or microphone, respectively, of the portable device. (Kaboff [0089] The clinical images may be captured by a camera or video camera in the mobile device 102)
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to select after the visits to provide the video of care and incorporate it into the prior teachings since there are a finite number of identified, predictable potential solutions (i.e. when to provide the video stream) to the recognized need (advocates monitoring care provided to a patient) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the times to provide video are known). 
Regarding claim 15, Kaboff-Gilbert-Rellas teaches the method of claim 9 and whereas at a time after the selecting the departure icon indicating departure, the application running on the portable device; selecting icons to indicate arrival and departure (see above). Kaboff further discloses:
sending a video and/or audio stream of care to the advocate (Kaboff [0088] for remote clinical observation. These images can be transmitted in real-time from the filed to the home office and/or from aides to skilled nurses to ensure that appropriate assessment and care are provided to the patient. The clinical images may be captured by a camera or video camera in the mobile device 102)
capturing the video and/or audio stream of care by a camera and/or microphone, respectively, of the portable device, the video and/or audio stream having been captured between when the caregiver indicates arrival and when the caregiver indicates departure. (Kaboff [0088] for remote clinical observation. These images can be transmitted in real-time from the filed to the home office and/or from aides to skilled nurses to ensure that appropriate assessment and care are provided to the patient. The clinical images may be captured by a camera or video camera in the mobile device 102 {construed as sending in real time during the time when they are at the patient’s location after they have arrived and before 
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to select after indicating departure to provide the video of care and incorporate it into the prior teachings since there are a finite number of identified, predictable potential solutions (i.e. when to provide the video stream) to the recognized need (advocates monitoring care provided to a patient) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the times to provide video are known). 
Claim 16 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above. The differences being disclosed by Kaboff: Program instructions tangibly embodied in a non-transitory storage medium comprising at least one instruction configured to implement a method (Kaboff [0029] software-based tracking and data communication programs associated with a mobile device, such as a mobile or wireless telephone or other communication device. The tracking and communication programs associated with one or more computer-based communication devices provide for bi-directional communication). 
Claim 18 recites substantially similar limitations as those already addressed in claims 3 and 16, and, as such, is rejected for similar reasons as given above. 
Claim 20 recites substantially similar limitations as those already addressed in claims 5 and 16, and, as such, is rejected for similar reasons as given above. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaboff-Gilbert-Rellas view of Girardeau et al. (US 2014/0266642).
Regarding claim 6, Kaboff-Gilbert-Rellas teaches the system of claim 1 and the application running on the portable device (see above), where Kaboff further discloses:
software running on the server locates another caregiver to cover the next appointment of the caregiver (Kaboff  [0071] For example, while a first caregiver is conducting a visit at a first patient's home, the home office might receive notice that a second caregiver has become ill and will be unable to complete his or her previously scheduled visits. [0072] the point-of-care 
Kaboff-Gilbert-Rellas do not appear to teach the reach out icon, however, Girardeau teaches it is old and well-known in the art of health care data processing to have:
a reach-out icon; responsive to the activation of the reach-out icon by the caregiver, the server locates (Girardeau [0043] Emergency icon 68 is selected in emergency situations to send simultaneously a call message to a designated response team of people.)
A computer device that helps caregivers with their rounds ensures that the caregiver visits the patient in the time set for the appointment. See Girardeau [0005]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the mobile workforce management system of Kaboff in view of Gilbert in view of Rellas, as modified above, to incorporate the reach-out icon as taught by Girardeau. This limitation to ensure that the caregiver visits the patient in the time set for the appointment. Additionally, the incorporated icon makes the application display user friendly to improve the efficiency of the visit as well as tracking the visit.  
Regarding claim 7, Kaboff-Gilbert-Rellas-Girardeau teaches the system of claim 6 and the reach-out icon (see above), where Kaboff further discloses: 
whereas upon receiving the reach-out transaction at the server, the software running on the server determines a set of other caregivers within range of the one of the appointments and the software running on the server transacts with other portable devices of each of the other caregivers within range of the one of the appointments requesting coverage and if any of the other portable devices that are within range of the one of the appointments agrees to coverage, (Kaboff [0072] scheduling module acts as a workforce management system that generates work schedules dynamically based on a plurality of worker-based variables, patient-based variables, or other variables. Example worker-based variables include (1) a worker's 
the software running on the server transacts with one of the other portable devices of the caregiver that agrees to coverage, providing details of the one of the appointments (Kaboff [0071] scheduling module 204 allows a caregiver's schedule to change while the caregiver is in the field).
The motivations to combine the above mentioned references was addressed in the rejection of claim 6 and is incorporated herein.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686